DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-11 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/14/2018, 07/03/2019 3/30/2021 and 09/01/2021 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.         	The drawings submitted on 11/14/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Objections
6.	Claim 10-11 are objected to because of the following informalities:  Claim 11 is identical to claim 10 and depends on it.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims1-11 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yamaguchi US Pat Pub # 2016/0167699.
With regards to claim 1, Yamaguchi US Pat Pub # 2016/0167699 teaches a sensor unit, outputting failure diagnosis data for detecting a failure of a device performing work while moving, the sensor unit comprising: 
an acceleration sensor measuring acceleration related to the moving; (3; Paragraph 0024)
a period specifying part specifying a period in which an absolute value of the acceleration is equal to or less than a predetermined threshold; (Paragraph 0042 & 0046) and 
an output limiting part outputting the failure diagnosis data only in the period. (s33; figure 5) (Paragraph 0049)
With regards to claim 2, Yamaguchi US Pat Pub # 2016/0167699 teaches the period specifying part specifies the period according to a measurement result by the acceleration sensor. (Fault determination time FC1; Paragraph 0049)
With regards to claim 3, Yamaguchi US Pat Pub # 2016/0167699 teaches the period specifying part specifies the period according to a predetermined schedule of the moving. (Paragraph 0004)
With regards to claims 4 and 8-9, Yamaguchi US Pat Pub # 2016/0167699 teaches a data generation processing part generating the failure diagnosis data obtained through reducing a data amount of acquired data from the acceleration sensor. (Adjusts data gathering based on state i.e. moving or at rest s0 to s1; paragraphs 0029-0031) 

With regards to claim 6, Yamaguchi US Pat Pub # 2016/0167699 teaches a control method of a sensor unit comprising 
an acceleration sensor that measures acceleration related to moving of a device performing a task while moving, and outputting failure diagnosis data for detecting a failure of the device, (3; Paragraph 0024) (s33; figure 5) (Paragraph 0049) the control method comprising: 
specifying a period in which an absolute value of the acceleration is less than or equal to a predetermined threshold; (Paragraph 0042 & 0046) and 
outputting the failure diagnosis data only in the period. (s33; figure 5) (Paragraph 0049)
With regards to claim 7, Yamaguchi US Pat Pub # 2016/0167699 teaches non-transitory computer-readable recording medium that records a program causing a computer to execute the control method according to claim 6. (Figure 1) (Paragraph 0024)
Examiner's Note:
10. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
11.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	1) Studer et al. US Pub 2009/0164142 teaches a method and system for use in analyzing vibration of a variable speed rotating body.
	2) Sahara et al. US Pub 2008/0033695 teaches abnormality diagnosing system for mechanical equipment. 
3) Saito et al. US Pub 2006/0065050 teaches an acceleration/angular velocity sensor unit 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        September 10, 2021